                                                                           Judge Timothy W. Dore
                                                                           Chapter 11
 1
 2
 3
 4
 5
 6
                             UNITED STATES BANKRUPTCY COURT
 7                        FOR THE WESTERN DISTRICT OF WASHINGTON

 8   In re                                          Case No. 20-12192-TWD

 9   Pacific Watercraft Group, Inc.,                NOTICE OF APPEARANCE
     dba Solo Watersports
10
                                       Debtor.
11
12   TO:     DEBTOR; and

13   TO:     CLERK OF THE COURT

14           PLEASE TAKE NOTICE that pursuant to Bankruptcy Rule 9010(b), Kathryn E. Perkins,

15   Attorney for the United States Trustee, hereby enters her appearance on behalf of the United
16   States Trustee for Region 18.
17           Dated: August 21, 2020.
18
                                                 Respectfully submitted,
19
                                                 Gregory M. Garvin
20                                               Acting United States Trustee for Region 18
21
                                                 /s/ Kathryn E. Perkins
22
                                                 Kathryn E. Perkins, Cal. Bar No. 240149
23                                               Attorney for the United States Trustee

24
25
26
27
28
       NOTICE OF APPEARANCE Page - 1                                        Office of the United States Trustee
                                                                                     United States Courthouse
                                                                                700 Stewart Street, Suite 5103
                                                                                      Seattle, WA 98101-1271
                                                                            206-553-2000, 206-553-2566 (fax)
       Case 20-12192-TWD         Doc 3    Filed 08/21/20     Ent. 08/21/20 09:55:26            Pg. 1 of 1
